Case 1:19-cv-03675-TSC Document 14-5 Filed 03/13/20 Page 1 of 5




Page v. U.S. Dep’t of Justice, No. 1:19-CV-3675-TSC




                      Exhibit 2
    Case 1:19-cv-03675-TSC Document 14-5 Filed 03/13/20 Page 2 of 5



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTIUCT OF COLUMBIA

                                                   )
 PETER P. STRZOK,                                  )
                                                   )
                 Plaintiff,                       )
                                                  )        Case No. I: I 9-cv-2367-ABJ
           V.                                      )
                                                   )
 ATTORNEY GENERAL WILLIAM F. BARR,                 )
 in his official capacity, et al.,                 )
                                                   )
                 Defendants.                       )

_________________ ))
                       DECLARATION OF STEPHEN E. BOYD

       I, Stephen E. Boyd, hereby declare:

       1.       I serve as the Assistant Attorney General for Legislative Affairs at the

United States Department of Justice (Department). I have held this position since August

9, 2017.

       2.       I head the Department's Office of Legislative Affairs (OLA), which is

generally responsible for managing the Department's relationship with Congress. OLA

represents the Department's interests on Capitol Hill, develops and implements strategies

to advance the Department's legislative initiatives, and articulates the Department's

position on legislation proposed by Congress.          Additionally, OLA facilitates the

appearance of Department witnesses at congressional hearings, manages the interagency

clearance process led by the Office of Management and Budget, coordinates the

Department's response to congressional committee oversight requests, and participates in

the Senate confirmation process for the Department's executive nominees.
    Case 1:19-cv-03675-TSC Document 14-5 Filed 03/13/20 Page 3 of 5




       3.      The statements herein are based on my personal knowledge and other

information I acquired while performing my official duties.

       4.      As Assistant Attorney General, my direct supervisors at the Department are

the Deputy Attorney General and the Attorney General, who at the time of the events

described in this declaration were Rod J. Rosenstein and Jefferson B. Sessions,

respectively. In fulfilling its core responsibilities, OLA often consults with and, on certain

matters, receives guidance from attorneys in the Office of the Deputy Attorney General.

Attorney General Sessions recused himself from the matters described in this declaration.

       5.      On or around December 2, 2017, based on reporting in the New York

Times, I became aware of the existence of text messages exchanged between Peter Strzok

and a Federal Bureau ofinvestigation (FBI) attorney on their FBI-issued mobile devices.

       6.      My understanding is that the Department's Office of the Inspector General

(OIG) previously discovered the messages as part of its then ongoing review of various

actions taken by the Department and the FBI in connection with the FBI's 2016

investigation into former Secretary of State Hillary Clinton's use of a private email server,

and that the OIG briefed officials within the Office of the Deputy Attorney General

regarding the messages.

       7.      Soon after the December 2, 2017 news report, the chairmen of congressional

conunittees in both the U.S. House of Representatives and the U.S. Senate (Congressional

Committees) made verbal and written oversight inquires to the Department regarding the

existence and substance of the text messages. These inquires included written requests for

the Depm1ment to produce the text messages to Congress for oversight purposes.




                                              2
     Case 1:19-cv-03675-TSC Document 14-5 Filed 03/13/20 Page 4 of 5



       8.     My understanding is that, at or around the time of the publication of the

New York Times article, the Office of the Deputy Attorney General requested from the

OIG, and the OIG provided, an initial subset of the total universe of discovered text

messages between Mr. Strzok and the FBI attorney that the OIG considered particularly

troubling.

       9.     Before producing the initial set of text messages to the Congressional

Committees, the Department endeavored to redact certain information, which may have

included purely personal information and law enforcement sensitive information.

        10.   The Office of the Deputy Attorney General provided OLA with the redacted

text messages for the purposes of coordinating the production of the text messages to the

Congressional Committees.

        11.   The Department made its initial hard copy production of redacted text

messages to the Congressional Committees on the evening of December 12, 2017.

Subsequent productions followed.

        12.    Though I was not directly involved in matters involving the media, my

recollection is that the Office of the Deputy Attorney General and the Department's Office

of Public Affairs detennined that it was appropriate to make the same subset of redacted

text messages available to certain members of the media.




                                            3
    Case 1:19-cv-03675-TSC Document 14-5 Filed 03/13/20 Page 5 of 5



       13.     My understanding is that, on December 12, 2017, the Department made the

same set of redacted text messages available to certain members of the news media.

       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

is true and correct, to the best of my knowledge a




                                             4
